Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00317-CV

 Lloyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
  The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke, Lucy Sturm, and
                                   Thomas Dworaczyk,
                                         Appellants

                                                   v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC, and Modelo Energy, LLC,
                                    Appellees

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 15-09-0864-CVA
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 25, 2018

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is dismissed.

See TEX. R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.). The parties shall bear their own costs. See TEX. R. APP. P.

42.1(d).

                                                        PER CURIAM